DETAILED ACTION

This office action is in response to the claims filed 1/30/2019.  Claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. mixer (1) in fig 2, control unit (70) in figs 1 and 3, ventilator (9) in figs 2 and 3).  Furthermore, fig 2 discloses the output of the mixer (1) feeding into a setting interface (92) via port (92b), and fig 3 discloses the output of mixer (1) feeding into ventilator (9), with a setting interface (92) formed as an element separate from the ventilator and not connected to the output of mixer (1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 1-3 are objected to because of the following informalities: Claims 1-3 recite, “first, second, and third lines (10, 20, 30  30)” and reference character (30) has been repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation "the first common line (40)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 6, lines 1-3 recites, “the mixing vessel (53) is further fluidly connected to a delivery line (60) for withdrawing and conveying at least a part of the gaseous mixture”.  Claim 1, from which claim 6 depends from, recites, “a delivery line (60) in communication with the mixing vessel (53)”.  It is unclear whether the delivery line recited in claim 6 refers back to the delivery line previously recited in claim 1 or to another new delivery line.  For purposes of examination, it is considered that the delivery line recited in claim 6 refers back to the delivery line recited in claim 1.
Regarding claim 19, line 2 recites, “the proportional valves (14, 24, 34, 61).”  However, a fourth proportional valve (61) is not previously recited in claim 19 or the claims from which claim 19 depends from, and therefore it is unclear whether the control unit is configured to control the fourth proportional valve (61).
Claims 7-9 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 10-11, 13-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Weisl (2013/0340753).
Regarding claim 1, Weisl in figs 1-3 disclose a gas mixer comprising: a mixing vessel (40) (pressure vessel) (para [0064]), a first line (top line for providing (12)) for providing a first gas (12), a second line (middle line for providing (22)) for providing a second gas (para [0064]) and a third line (bottom line for providing (32)) for providing a third gas (para [0095]), said first, second and third lines being in fluid communication 
Weisl discloses that an oxygen sensor may be arranged in the supply lines and or in the tube leading to the mask of a patient (para [0103]); however, Weisl does not disclose the oxygen sensor is arranged on the admission line.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Weisl by arranging an oxygen sensor on the admission line, as Weisl discloses that the oxygen sensor may be placed on a supply line, as the admission line is a supply line for the mixing vessel (40), and the placement of the on oxygen sensor would be an obvious rearrangement of parts to sense the oxygen content of the mixed gases, as on oxygen sensor arranged on the admission line would perform equally well to measure the oxygen content of the gas mixture.  See MPEP 2144(VI)(C).
Regarding claim 2, Weisl in fig 3 discloses the admission line is in fluid communication with the first, second and third lines and with the mixing vessel (40) (see fig 3 of Weisl).  
Regarding claim 6, Weisl in fig 3 discloses the mixing vessel (40) is further fluidly connected to a delivery line (60) (line between second pressure cylinder (42) and mask (60)) for withdrawing and conveying at least a part of the gaseous mixture contained in said mixing vessel (40) (para [0080]).  
Regarding claim 10, Weisl discloses a control unit (70) (controller) (fig 2, para [0077]).  

Regarding claim 13, Weisl discloses the second gas source (12) is an oxygen gas (cylinder of oxygen) (para [0064]).  
Regarding claim 14, Weisl discloses the third gas source (22) is a therapeutically-effective gas (heliox blend) (para [0065]).   
Regarding claim 15, Weisl discloses the therapeutically-effective gas is chosen among N2O, argon, xenon, helium or nitrogen (heliox blend containing 79% helium and 21% oxygen) (para [0065]).  
Regarding claim 16, Weisl discloses a setting interface (78) (digital display) connected to the control unit (70) (fig 2, para [0101]).  
Regarding claim 17, Weisl discloses the control unit (70) is configured for processing pressure signals received from the pressure sensors (76) (para [0081]) and from the mass flow sensors (16, 26, 36) (fig 2, para [0104]), and because the line of the third gas supply is identical to the first and second lines (para [0095]), it is considered that the control unit (70) also receives processing signals from the third pressure sensor (76) and third mass flow sensor (36).  
.  
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claims 1 and 11 above, and further in view of Heinonen et al (5,722,449).
Regarding claim 3, modified Weisl discloses an admission line in fluid communication with the second and third lines.
Weisl does not disclose the admission line is in fluid communication with the second and third lines via a first common line.  
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling oxygen gas) for providing a first gas (oxygen gas) (col 1, ln 31-35), a second line (line for supplying N2O gas) for providing a second gas (N2O gas), and a third line (line for providing air) for providing a third gas (air) (col 3, ln 52-55), the first line, second line, and the third line in fluid communication with an admission line (line supplying mixed gas to a patient), and wherein the admission line is in fluid communication with the second and third lines via a first common line (as shown in fig 1, second and third lines are connected via a common line including a flow sensor (10) (col 3, ln 66-col 4, ln 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by configuring the admission line to be in fluid communication with the second and third 
Regarding claim 4, modified Weisl discloses an admission line in fluid communication with the second and third lines.
Weisl does not disclose the admission line is in fluid communication with the second and third lines via a first common line, wherein a fourth mass flow sensor is arranged on the first common line.  
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling oxygen gas) for providing a first gas (oxygen gas) (col 1, ln 31-35), a second line (line for supplying N2O gas) for providing a second gas (N2O gas), and a third line (line for providing air) for providing a third gas (air) (col 3, ln 52-55), the first line, second line, and the third line in fluid communication with an admission line (line supplying mixed gas to a patient), and wherein the admission line is in fluid communication with the second and third lines via a first common line (as shown in fig 1, second and third lines are connected via a common line, wherein a mass flow sensor (10) (electronic flow measuring device (col 3, ln 66-col 4, ln 2), which may be a mass flow meter (col 3, ln 36-37) is arranged on the common line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by configuring the admission line to be in fluid communication with the second and third lines via a first common line, wherein a fourth mass flow sensor is arranged on the first 
Regarding claim 12, modified Weisl discloses a first gas source.
Modified Weisl does not disclose the first gas source is air.  
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling air) for providing a first gas (air) (col 3, ln 52-55), a second line (line for supplying oxygen gas) for providing a second gas (oxygen gas) (col 1, ln 31-35), and a third line (line for providing N2O) for providing a third therapeutically effective gas (N2O) (col 3, ln 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by configuring the first gas source to be air, as the use of air, oxygen, and a therapeutically effective gas such as N2O to be mixed and provided to a patient is known in the art, and it appears that the modified Weisl’s device would perform equally well to provide a therapeutically effective gas with the first gas source comprising air. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 1 above, and further in view of Kimm (5,660,171) and Heinonen et al .
Regarding claim 5, modified Weisl disclose an admission line, and oxygen sensor, and a mixing vessel.

However, Kimm in fig 3 teaches a system for delivering respiratory gases including a first line (17) (oxygen line) for delivering a first gas (12) (oxygen) and a second line (19) (air line) for delivering a second gas (14) (air) (col 8, ln 6-11), wherein the first line (17) and second line (19) are in communication with an admission line (line connecting mixing chamber (24) to airway conduit (26)) (col 8, ln 14-18), and wherein a flow sensor (41) (delivery flow meter) is arranged on the admission line (col 9, ln 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the admission line of modified Weisl by providing a fifth flow sensor as taught by Kimm in order to measure the flow of gas delivered (Kimm, col 9, ln 3-5).
The now-modified Weisl’s device does not disclose the fifth flow sensor is a mass flow sensor.
However, Heinonen in fig 1 teaches a gas mixer for delivering a respiratory gas including a first line (line for suppling oxygen gas) for providing a first gas (oxygen gas) (col 1, ln 31-35), a second line (line for supplying N2O gas) for providing a second gas (N2O gas), and a third line (line for providing air) for providing a third gas (air) (col 3, ln 52-55), and wherein a mass flow sensors (6, 10) (electronic flow measuring device (col 3, ln 66-col 4, ln 2), which may be a mass flow meter (col 3, ln 36-37) is used to measure flow of the gases.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fifth flow sensor of modified 
The now-modified Weisl’s device does not disclose a fifth mass flow sensor is arranged on the admission line between the oxygen sensor and the mixing vessel. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Weisl by arranging the fifth mass flow sensor between the oxygen sensor and the mixing vessel, as the placement of the mass flow sensor on the admission line would be an obvious rearrangement of parts to sense the flow of gases in the admission line, as a flow sensor arranged between the oxygen sensor and the mixing vessel would perform equally well to measure the flow of gases in the admission line.  See MPEP 2144(VI)(C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 6 above, and further in view of Stephenson et al (2009/0205661).
Regarding claim 7, modified Weisl discloses the delivery line comprises a fourth valve (50) (output gas control valve) (para [0066]).  
Modified Weisl does not disclose the fourth valve comprises a fourth proportional valve.  
However, Stephenson teaches a device for providing a first gas (110), a second gas (110b), and a third gas (110c) to a mixing vessel (130) (differential flow transfer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl providing a fourth proportional control valve in the delivery line as taught by Stephenson in order to allow the device to deliver a controlled flow to a patient (Stephenson, para [0026]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weisl and Stephenson as applied to claim 7 above, and further in view of Mussot (2012/0000559).
Regarding claim 8, modified Weisl discloses a delivery line including a fourth proportional valve.
Modified Weisl does not disclose the delivery line further comprises a fourth pressure sensor arranged downstream of the fourth proportional valve.
However, Mussot teaches a device for mixing at gaseous components including a delivery line (2), wherein the delivery line includes a valve (8) (means of stopping can be a solenoid valve) (para [0042]) and a buffer volume (12) with a pressure sensor (14) arranged downstream of the valve (8) (para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by providing a fourth pressure sensor arranged downstream of the fourth proportional valve as taught by Mussot in order to control the flows so that each gaseous component has a 
Regarding claim 9, modified Weisl discloses a delivery line including a fourth proportional valve.
Modified Weisl does not disclose the delivery line further comprises a fourth pressure regulator arranged downstream of the fourth proportional valve.
However, Mussot teaches a device for mixing at gaseous components including a delivery line (2), wherein the delivery line includes a valve (8) (means of stopping can be a solenoid valve) (para [0042]) and a pressure regulator (12) (buffer volume makes it possible to constantly maintain a pressure at a given minimum pressure for the final use) arranged downstream of the valve (8) (para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Weisl by providing a pressure regulator arranged downstream of the fourth proportional valve as taught by Mussot in order to maintain a pressure at a given minimum pressure for the final use (Mussot, para [0030]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 10 above, and further in view of Vacchiano et al (2005/0247311).
Regarding claim 18, modified Weisl discloses a control unit and an oxygen sensor.
Modified Weisl does not disclose the control unit is configured for processing oxygen concentration signals received from the oxygen sensor.  
 (a measured percentage of oxygen is compared to a target level of oxygen and operated, and control of the flow of the first, second, and third gases are controlled until the values match) (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the oxygen sensor and control unit of modified Weisl so that control unit is configured for processing oxygen concentration signals received from the oxygen sensor as taught by Vacchiano in order to control the concentration of oxygen to match a target value (Vacchiano, para [0057]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weisl as applied to claim 1 above, and further in view of Miller et al (2002/0178783).
Regarding claim 20, as discussed above, modified Weisl discloses a gas mixer according to claim 1.
Modified Weisl does not disclose the gas mixer is in fluid communication with a mechanical ventilator for providing a gas mixture to said mechanical ventilator.
However, Miller teaches a device for regulating and monitoring the delivery of a flow of gas (abstract), and wherein the system is usable with a gas delivery device such as any mechanically assisted ventilation device, mechanism or ventilator and associated ventilatory pattern (para [0001]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lampotang (5,887,611) Gongmin et al (9,913,957), and Martin et al (2014/0144441) disclose devices for mixing respiratory gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785